Citation Nr: 1026998	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disk 
disease of the spine.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for bilateral ankle 
sprains.

5.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
anxiety disorder, and depression.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge. A transcript of this hearing 
was prepared and associated with the claims file.

At his April 2010 hearing, the Veteran withdrew his appeals of 
entitlement to service connection for pneumonia, dehydration, and 
a scar on the left rib cage.  Regulations provide that an appeal 
may be withdrawn in writing by an appellant or by his or her 
authorized representative at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2009).  
Thus, as the withdrawals appear in the hearing transcript and 
have been reduced to writing, those claims have been properly 
withdrawn and are no longer before the Board.

The Board has consolidated and recharacterized the issues of 
entitlement to service connection for PTSD and anxiety disorder 
to more broadly include entitlement to service connection for a 
an acquired psychiatric disability pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for bilateral 
ankle sprains, an acquired psychiatric disability, headaches, and 
bilateral hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record reflects that 
the Veteran has degenerative disk disease of the spine that is 
etiologically related to his military service. 

2. The competent and probative evidence of record reflects that 
the Veteran has degenerative joint disease of the right knee that 
is etiologically related to his military service. 

3.  The competent and probative evidence of record reflects that 
the Veteran has a current left hip disability that is 
etiologically related to his military service. 




CONCLUSIONS OF LAW

1.  The Veteran's degenerative disk disease of the spine was 
incurred as a result of his military service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran's degenerative joint disease of the right knee 
was incurred as a result of his military service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The Veteran's left hip disability was incurred as a result of 
his military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

In light of the favorable decision as it relates to the issue of 
entitlement to service connection for disabilities of the spine, 
the right knee, and the left hip, any error by VA in complying 
with the requirements of VCAA as to these issues is moot.



II.  Service Connection 

The Veteran has claimed entitlement to service connection for 
disabilities of the spine, the right knee, and the left hip.  He 
essentially contends that these disabilities were incurred as a 
result of his military service.

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as arthritis, if such are shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a 
Veteran must show: '(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service'-the 
so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board finds that service connection is warranted for the 
Veteran's claims involving disabilities of the spine, the left 
hip, and the right knee.  First, the Board notes that evidence of 
present disabilities appears in a September 2009 x-ray report 
from the Veteran's VA physician.  

This report notes findings on an x-ray of the lumbar spine of 
mild degenerative disk disease at T12-L1 with end-plate sclerosis 
and osteophytosis along the superior end-plate of L1.  It also 
noted disk space narrowing at L5-S1.  Mild degenerative disk 
disease was also noted to be present at T11-T12.  Mild 
degenerative joint disease was seen in the sacroiliac joints, and 
multiple calcified vascular phleboliths were noted to overlie the 
pelvis.  The left hip x-ray showed no significant degenerative 
joint disease in the left hip.  Mild degenerative joint disease 
of the pelvis was noted.  The right knee x-rays showed minimal 
early degenerative joint disease.  

The Board acknowledges that no orthopedic disabilities were 
diagnosed in the October 2005 VA examination report.  However, 
the examiner did find mild, minimal right knee numbness and 
opined that, since this dates back to the Veteran's military 
career, it is most likely caused by or resulted from activities 
during the Veteran's service.  The Veteran was noted to have a 
resolving hematoma of the left hip that was noted to be secondary 
to his service-connected motorcycle accident.  The examiner 
opined that this condition is most likely caused by or a result 
of an injury sustained during service.  However, the examiner 
noted that this injury is expected to completely resolve in up to 
two to three years.  The examiner noted that the Veteran's low 
back condition is mild in nature and would almost be construed to 
be within normal limits.  

There is also medical evidence of each of the pertinent 
disabilities in service.  The Veteran's service treatment records 
contain extensive documentation that the Veteran injured his left 
hip in an in-service motorcycle accident in January 2005.  
Records relating to the Veteran's motorcycle accident also 
reflect that he experienced low back pain following this 
accident.  The Veteran also reported chronic low back pain on a 
February 2005 medical assessment report.  His March 2005 
separation medical history report reflects that he reported a 
history of recurrent back pain or any back problem which he 
described as an intermittent left-sided low back pain for which 
he did not see a doctor.  He also acknowledged a history of knee 
pain at this time, which he described as intermittent and 
characterized as greater in the left knee than the right knee.  A 
May 1995 service treatment record reflects that the Veteran was 
treated for mid back pain that was assessed to be a probable 
muscle strain, and back pain was also reported in an August 1988 
service treatment record.  

The Board also finds competent lay evidence of in-service injury 
and continuity of symptomatology for each of these disabilities 
since service.  The Veteran testified at his April 2010 hearing 
that he injured his right knee when he lost his footing and fell.  
He stated that he fell to the side and his knee bruised.  He 
stated that he was treated for it and that he has reinjured it 
running and training over the years.  He reported that he was 
given Motrin for his knee in service, and he reported that he was 
told his knee was sprained in service.  He reported that he 
injured his back while rappelling during service and later 
injured it while running while wearing a back pack.  He reported 
he injured his left hip during the crucible test.  He testified 
that these disabilities have bothered him since service.  The 
Board also finds significant evidence of continuity of 
symptomatology in the fact that the Veteran filed these claims 
approximately three months following his separation from service.

The Board recognizes that a lay person, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and 'may provide sufficient support 
for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  The Board finds that the Veteran is 
competent in this case to report that he experienced the above 
injuries while in service and notes that, while there is no 
corroboration that the Veteran sought treatment for a specific 
right knee injury in service, he did report experiencing symptoms 
right knee disability during service on his March 2005 separation 
medical history report.  The Board further notes that the 
Veteran's symptoms of right knee numbness have been etiologically 
linked to service by a VA examiner.

The Board finds that, resolving the benefit of the doubt in favor 
of the Veteran, the Veteran's spine, right knee, and left hip 
disabilities are at least as likely as not related to his 
military service.  Therefore, the Board finds that service 
connection for degenerative disk disease of the spine, 
degenerative joint disease of the right knee, and a left hip 
disability is warranted, and the benefits sought on appeal are 
granted.


ORDER

Entitlement to service connection for degenerative disk disease 
of the spine is granted.

Entitlement to service connection for degenerative joint disease 
of the right knee is granted.

Entitlement to service connection for a left hip disability is 
granted.


REMAND

The Veteran has also claimed entitlement to service connection 
for bilateral ankle sprains; an acquired psychiatric disability, 
including PTSD and anxiety disorder; headaches; and bilateral 
hearing loss.  For the following reasons, the Board finds that 
these claims must be remanded for further development.

First, with respect to the bilateral ankle sprain claim, the 
Board notes that the Veteran's service treatment records contain 
ample evidence of in-service ankle injuries.  However, no 
disability was diagnosed in the October 2005 VA examination 
report and the Veteran's post-service medical records otherwise 
contain no evidence of a current ankle disability.  However, the 
Veteran testified at his April 2010 hearing that he has had 
multiple x-rays taken of his ankles since the VA examination and 
that he is still being treated for ankle disabilities.  
Therefore, the Board finds that a remand is required in order to 
obtain these records.  In addition, given the extent of the 
Veteran's in-service ankle injuries and the length of time that 
has passed since the October 2005 VA examination, the Board finds 
that a new VA examination is warranted.  

Next, as noted above, the Veteran's claims of entitlement to 
service connection for PTSD and anxiety disorder have been 
expanded to encompass all acquired psychiatric disabilities.  The 
Board notes, in particular, that the Veteran was diagnosed with 
"Major depression single episode with contribution from 
partially treated obstructive sleep apnea and chronic sinus 
problems" in April 2009.  An addendum from another physician to 
this April 2009 diagnosis states that VA "Will follow sinus 
issues and bp elevation but do not feel that his depression is 
related."  Given these questions, the Board finds that a remand 
for a new VA examination is warranted.

Turning to the next issue, the Board notes that there is some 
confusion about whether the Veteran's headaches are a symptom of 
his service-connected chronic sinusitis, are due to a different 
disability, or would justify a separate diagnosis.  It is noted 
that the Veteran has reported that his headaches occur every day 
and last for two to three hours in the morning.  However, it does 
not appear that the 10 percent disability rating that has been 
assigned for the Veteran's sinusitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2009) contemplates headaches of such 
frequency and duration.  Furthermore, the October 2005 VA 
examination report contains no clear etiology opinion on this 
issue.  The Board therefore finds that a remand for a new VA 
examination and etiology opinion is necessary.

Finally, the April 2010 Board hearing transcript reflects that 
the Veteran reported having undergone an audiological examination 
about a year ago.  A review of the Veteran's claims folder 
reveals that these records have not been associated with the 
claims file.  The Board notes that the September 2005 VA audio 
examination report reflects that the Veteran's hearing was found 
to be within normal limits for compensation purposes.  Because 
the more recent medical records may contain evidence of a current 
hearing loss disability, the AMC should obtain any outstanding VA 
medical records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's 
outstanding VA medical records and ensure 
that those copies are associated with the 
claims file.

2.  After any outstanding VA medical records 
have been obtained, arrange for the Veteran 
to undergo a VA examination to determine 
whether the Veteran may be diagnosed with a 
current ankle disability.  The claims folders 
must be thoroughly reviewed by the examiner 
in connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.  

The VA examiner should diagnose any current 
ankle disability and should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current ankle disability was 
incurred or aggravated as a result of the 
Veteran's military service.  Any opinion 
expressed must be accompanied by a complete 
rationale.  

3.  After any outstanding VA medical records 
have been obtained, arrange for the Veteran 
to undergo a VA psychiatric examination to 
determine the nature and etiology of any 
current acquired psychiatric disability.  The 
claims folders must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
current psychiatric disability.  The examiner 
should expressly diagnose or rule out PTSD, 
anxiety disorder, and depression.  As to any 
psychiatric disability identified on 
examination, the VA examiner should express 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability was incurred 
or aggravated as a result of the Veteran's 
military service, to include as a result of 
his service-connected sleep apnea or chronic 
sinusitis.  The examiner should discuss the 
conflicting opinions provided in the April 
2009 VA medical record and addendum when 
opining on whether the Veteran may be 
diagnosed with depression that is related to 
sleep apnea or sinusitis.  Any opinion 
expressed must be accompanied by a complete 
rationale.

4.  After any outstanding VA medical records 
have been obtained, arrange for the Veteran 
to undergo a VA neurological examination to 
determine the nature and etiology of any 
current headaches.  The claims folders must 
be thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
disability manifested by headaches.  As to 
any pertinent disability identified on 
examination, the VA examiner should express 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability was incurred 
or aggravated as a result of the Veteran's 
military service.  The examiner should opine 
as to whether the Veteran's entire headache 
disability is a manifestation of his service-
connected sinusitis or whether some of his 
headaches are attributable to a different 
pathology.  Any opinion expressed must be 
accompanied by a complete rationale.

5.  After the development requested above has 
been completed, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


